Case 8:20-cv-00287-JVS-KES Document 85 Filed 03/12/20 Page 1 of 2 Page ID #:12660

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 20-00287JVS(KESx)                                       Date   March 12, 2020
 Title             Federal Trade Commission v. OTA Franchise Corporation


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] ORDER ON HEARING RE PRELIMINARY
                        INJUNCTION


              On February 25, 2020, the Court granted the Federal Trade Commission’s
application for a temporary restraining order and order to show cause why a preliminary
injunction should not issue enjoining OTA Franchise Corporation et al. (collectively
“OTA”) from engaging in certain activities. (Docket No. 46.) In response to an
application, the Court modified the TRO to permit certain additional expenditures
(“Modification”). (Docket No. 64.)

                    The Court heard the order to show cause today and now takes certain interim
actions:

              In addition to the permitted payments in the Modification, OTA may pay the
current rent on any facility regularly used in the business and owned by OTA; the current
monthly or other periodic payment paid to independent contractors who serve as regular
instructors; utility payments incurred in the ordinary course; and internet services or
purchases in the normal course of business; however, no single or aggregate payment in
any month to any single payee shall exceed $5,000 without the prior approval of the
Court. OTA may submit a list of vendors or individuals to seek prior approval and the
basis therefor.

             Pursuant to Rule 65(b)(2), the Court finds good cause to extend the TRO
until 5:00 p.m. Tuesday March 17, 2020 in view of the fact that the relief granted is likely
to substantially reflect the provisions of the TRO.

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
Case 8:20-cv-00287-JVS-KES Document 85 Filed 03/12/20 Page 2 of 2 Page ID #:12661

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00287JVS(KESx)                                      Date     March 12, 2020
 Title          Federal Trade Commission v. OTA Franchise Corporation




                                                                                             :        0

                                                     Initials of Preparer      lmb




CV-90 (06/04)                        CIVIL MINUTES - GENERAL                                     Page 2 of 2
